In the Gnited States Court of Federal Clauns

No. 19-1672C
(Filed September 30, 2021)
NOT FOR PUBLICATION

ee
FLORDELIZA A. HAWKINS,
Plaintiff,
Vv.
THE UNITED STATES,

Defendant.

ORE

KR BR KR BR OR KF KR RF KR K KW BR WK FR RK

MEMORANDUM OPINION AND ORDER

WOLSKI, Senior Judge.

The matter before this court is defendant's motion to dismiss this case. See
Def's Mot. to Dismiss (Def's Mot.}, ECF No. 11. Flordeliza A. Hawkins, proceeding
pro se, brought this action alleging that private, state government, and federal
government parties violated her rights by evicting her and her husband from their
home in 2013, See Compl. at 4-7.) Plaintiff bas presented similar versions of this
complaint before several state and federal courts, including one this court dismissed
for lack of subject-matter jurisdiction. See Hawkins v. United States, No. 18-781,
2018 WL 3214048 (Fed. Cl. June 29, 2018), aff'd, 748 F. App’x 325 (Fed. Cir. 2019).4

 

1 Most of plaintiff’s papers do not include any form of pagination. The Court
utilizes the pagination provided in ECF. The Court will accept “uncontroverted
factual allegations” as true. See Shoshone Indian Tribe of Wind River Res., Wyo. v.
United States, 672 F.3d 1021, 10380 (Fed. Cir, 2012). As for disputed factual
allegations, they will be treated as true only insofar as they are not “predicate
jurisdictional facts.” See Cedars-Sinai Med. Cir. v. Watkins, 11 F.3d 1573, 1584
(Fed. Cir. 1993).

2 See also Hawkins v. SunTrust Bank, No. 56-2014-458733, 2015 WL 3455868
(Ventura Cnty. Super. Ct. May 12, 2015), aff'd, 246 Cal. App. 4th 1387 (2016);
Hawkins v. SunTrust Bank, No. 8:18-cv-178, 2018 WL 4959099 (D.8.C. May 25,

 
The government has moved to dismiss this complaint pursuant to Rule 12(b)(1) of
the Rules of the United States Court of Federal Claims (RCFC), on the ground that
the court still lacks jurisdiction to entertain plaintiffs claims, despite their present
repackaging. The government also suggests that “because Ms. Hawkins has
falready] litigated the issue of this Court’s jurisdiction, the doctrine of issue
preclusion bars another round of litigation on the jurisdictional issue.” Def’s Mot. at
5n.5. For the reasons stated below, the defendant’s motion to dismiss this case is

GRANTED.
I. BACKGROUND

In the current complaint before the court, and in a subsequent supplement,
plaintiff repeats the general facts that have previously been litigated in various
fora. Apparently, in 2006 Mrs. Hawkins and her husband obtained a loan from
SunTrust Bank to fund a new restaurant, using their home in Anderson County,
South Carolina as collateral. Compl. at 2, 4. The restaurant was unprofitable and
was forced to close in 2009. /d. Consequently, plaintiff and her then-ailing
husband defaulted on their loan and SunTrust Bank foreclosed on their home in
April of 2012. Id.; Def’s Mot. App. 1-10. In 2013, the Anderson County Sheriff's
Office (Sheriff) purportedly evicted Mrs. Hawkins and her husband in furtherance
of this foreclosure. Compl. at 6. Mister Hawkins’s condition worsened, as he was
disabled and bedridden at the time of the eviction. Id. 4-5. The eviction evidently
exacerbated his condition to such an extent that Mr. Hawkins was hospitalized and
then admitted to hospice care. Jd. at 5-6. Around the same time, the South
Carolina Department of Social Services (SCDSS) seemingly determined that Mrs.
Hawkins could no longer care for her husband and limited her visitation. Id. While
Mrs. Hawkins sought to coordinate with SCDSS as to her husband’s proper care,
Mr. Hawkins evidently passed away as a result of being given morphine, to which
he was allergic. Id.

On January 16, 2018, Mrs. Hawkins filed her first complaint in this court
seeking $2,000,000 in compensation. See generally Hawkins v. United States, No.
18-78L, 2018 WL 8214048, at *1 (Fed. Cl. June 29, 2018) (“Hawkins I’). Although
her filings were difficult to discern, and were initially styled as a takings claim, her
argument seemed to largely focus on the foreclosure on her home. Plaintiff argued
that the United States Department of Housing and Urban Development (HUD) was
something of guarantor of the restaurant loan and, therefore, could be held
responsible for SunTrust Bank’s allegedly wrongful foreclosure proceedings against
her. Id. at *1—-2. She based her theory of recovery on the use of a HUD-issued form
in the mortgage transaction, and the existence of housing statutes and regulations

 

2018), aff'd mem., 764 F. App’x 289, 290 (4th Cir. 2019), cert. dented, 1405. Ct, 135
(2019).
she believed HUD failed to enforce. fd. at *2. She sought to hold HUD responsible
for the eviction of her household and damage this did to her and her husband,
allegedly in violation of various constitutional and (unspecified) civil rights. Id. at
*1_2,

The Court dismissed Mrs. Hawkins’s complaint under RCFC 12(b)(1) for lack
of subject-matter jurisdiction. /d. at *8. To the extent her claim could be construed
as involving the breach of a contract with the United States, the Court found that
Mrs. Hawkins had failed to plead the elements of such a contract. Hawkins J, 2018
WL 3214048, at *5. Her takings claim failed for failure to credibly allege federal
involvement in the foreclosure or the public use of her property. Id. at *5-6.
broadly. The other constitutional provisions she identified---the Fourth, Ninth and
Fourteenth Amendments---did not mandate the payment of money by the federal
government, and Mrs. Hawkins failed to identify any money-mandating provision of
law that was allegedly violated by the federal government. /d. at *6-7. And
Congress has expressly withheld torts from our jurisdiction. Jd. at *8.

This dismissal was appealed by Mrs. Hawkins to the Federal Circuit, where
she argued that her constitutional rights were violated by HUD. Hawkins v. United
States, 748 F. App’x 325, 326 (Fed. Cir. 2019) (Hawkins LD). The Federal Circuit
affirmed this Court’s judgment, agreeing that no constitutional claim within our
subject-matter jurisdiction was presented. Jd. at 326-27,

While her previous case 1n this court was on appeal, the U.S. district court in
South Carolina dismissed a case she brought against SunTrust Bank, SCDSS, and
the Sheriff. See Compl., Ex. 1 at 2. She appealed that matter to the Fourth Circuit,
which affirmed the dismissal on April 8, 2019. See id. at 1. Those results seemingly
prompted Mrs. Hawkins to return toe our court. On the complaint form she
submitted for the present case, she added to the caption the three defendants from
the district court matter, and inserted the Fourth Circuit case number and the
names of the district judge and magistrate judge who presided over her case in the
trial court. See Compl. at 1.3 This initial complaint primarily concerns the bank
and the two South Carolina entities, and contains but fleeting references to HUD---
which was allegedly “complicit” because “if HUD had done [its] job,” the others
would not have been able to break laws and deprive Mrs. Hawkins of her rights.
Compl. at 2.

 

3 A third case Mrs. Hawkins filed in this court, Hawkins v. Untied States, No. 19-
1794C (Fed. Cl. filed November 18, 2019), appears to have been prompted by the
Supreme Court’s denial of her petition for writ of certiorari to the Fourth Circuit, as
she placed the Supreme Court’s docket number on the complaint form. See No. 19-
1794C, Complaint, ECF No. 1 at 1; see also Hawkins v. SunTrust Bank, 1405. Ct.
135 (2019) (denying petition).
In an amendment to the complaint, filed a few weeks later, Mrs. Hawkins
elaborated upon her theory of federal government involvement. She reiterated her
belief that HUD was a party to her mortgage agreement, asserting that 1ts name
appears on the form used “because [HUD was] the source of the money provided” to
the bank, which she characterized as “just the servicer.” Amend. to Compl., ECF
No. 5 at 15. She argued that the contract was “unenforceable,” id. at 14-15, 17, 19,
and that 1t was broken, making HUD “accountable for the action on the government
sponsored foreclosure and eviction,” id. at 14. She also explained that she was
appealing the district court decision to our court. fd. And Mrs. Hawkins argued
that a claim under the Tucker Act, 28 U.S.C. § 1491, can be stated because HUD
failed to follow “the rules and laws on housing.” Id. at 19.

But, as noted earlier, Mrs. Hawkins focuses on the actions of SunTrust Bank,
SCDSS, and the Sheriff. Plaintiff first alleged that SunTrust Bank “sold [her]
house without [her] knowledge” and thus breached a purported contract to allow
repayment of the loan through 2025. See Compl. at 4-5. Moreover, Mrs. Hawkins
claimed that by causing her eviction, SunTrust Bank violated the 4th, 7th, 13th,
and 14th Amendments. Jd. at 5. Specifically, plaintiff argued that SunTrust Bank
seized her house “without proper documentation,” did not have her loan properly
signed, deprived her of the opportunity of a court proceeding to defend her interests,
denied her “equal protection of the law in housing,” and engaged in “inhumane”
conduct by evicting her husband at a time when he was bedridden. /d.; Amend. to
Compl. at 15, 18. She also suggested that a George W. Bush or Obama
administration-era law was violated which forgives loans when a personal residence
was used as collateral. Compl. at 5.4

Plaintiff additionally alleged SCDSS improperly removed her husband from
her care, limited her access to him, and caused his death, in violation of the 18th
Amendment and the entire Bill of Rights. fd. at 5-6. Regarding the Sheriff,
Hawkins contended that his office improperly carried out the eviction, precipitating
the loss of shelter for her and her husband and eventually starting a chain of events
resulting in her husband’s death, in violation of the 18th Amendment, the Equal
Protection Clause of the Fourteenth Amendment, and the Bill of Rights. Jd. 6-7.
And although she did not expressly link them to the actions of HUD or the other
entities, she cited 42 U.S.C. § 14141, 42 U.S.C. § 3631, and 18 U.S.C. § 242 as
supporting our jurisdiction over her case, under the Tucker Act and the Contract

 

4 It seems that Mrs. Hawkins was referring to the Mortgage Forgiveness and Debt
Relief Act, which concerned the taxation of debt forgiven by private lenders. See
Pub. L. No. 110-142, 121 Stat. 1803 (2007) (amending 26 U.S.C. § 108(a)()(K) so
that “discharged qualified principal residence indebtedness” no longer qualified as
gross income for tax purposes). As her case concerns neither forgiven debt nor
taxes, the provision is irrelevant to this matter.

4.
Disputes Act, 41 U.S.C. § 7104. See Amend, to Compl. at 12-13. As part of her
amendment to the complaint, Mrs. Hawkins included a notice of appeal which
references the dates of the Federal Circuit and Fourth Circuit decisions, suggesting
she believes a review of those decisions may take place in our court. See id. at 22.
In her initial complaint she sought at total of $3 million based on the actions of the
non-federal entities, see Compl. at 3-7, but her amendment to the complaint sought
$2 million due to HUD’s actions plus the return of her house, see Amend. to Compl.
at 6, 9, 18, 16, 19.5

The government has filed a motion to dismiss this case under RCFC 12(b)(1).
It argues that the court lacks jurisdiction because the court has already addressed
many of Mrs. Hawkins’s claims in Hawkins I, Def.’s Mot. at 1, 5 n.5; the complaint
was filed more than six years after claims accrued, and is thus barred by 28 U.S.C.
§ 2501, id. at 5-6; no taking of her property by the federal government for a public
use was alleged, id. at 8; no other money-mandating provision of law has been
identified, id. at 7-8; and no contract with the federal government has been
properly alleged, id. at 9-10.

In her response to the government’s motion, Mrs. Hawkins begins by
mentioning the Due Process and Takings clauses of the Fifth Amendment, and the
Bill of Rights generally, and maintains that our court has exclusive jurisdiction
under the Tucker Act---because she seeks more than the $10,000 Little Tucker Act
limit. Resp. to Order (Pl.’s Resp.), ECF No. 18 at 1; see also 28 U.S.C. § 1846(a)(2).
Confusingly, she also cites the multidistrict litigation statute, 28 U.S.C. § 1407, and
a federal habeas corpus relief statute, 28 U.S.C § 2255. See PL’s Resp. at 1. She
also cites the Federal Circuit's January 11, 2019 affirmance of this court’s dismissal
of her previous case, which she mistakenly attributes to the Supreme Court, and
states she has filed a “writ of execution” on February 5, 2020, in an unspecified
circuit court. fd. at 2.

In reply, the government notes that the habeas and multidistrict htigation
statutes do not concern our jurisdiction, Def.’s Reply, ECF No. 14 at 2-8 (citing,
inter alia, Haddad v. United States, No. 15-1418C, 2017 WL 398358, at *3 (Fed. Cl.
Jan. 30, 2017)), and argues that a transfer of the case to a district court under 28
U.S.C. § 1631 would not be in the interest of justice, since Mrs. Hawkins has
already unsuccessfully litigated the claims in the district of her choice, id. at 4-5
(citing, inter alia, Hawkins v. SunTrust Bank, 764 F. App’x 289 (4th Cir. 2019).
Because she is representing herself, Mrs. Hawkins was permitted to file an
additional response following the government’s reply paper. See Order (Apr. 1,

 

5 As the Court previously explained, “we do not possess the broad equitable powers
which would be necessary to issue plaintiff's requested relief” of the return of her
property. Hawkins [, 2018 WL 3214048 at *4 (citations omitted).

_5-
2020), ECF No. 16. From this paper, it appears that Mrs. Hawkins misunderstands
the Supreme Court's denial of her petition for writ of certiorari, Hawkins v.
SunTrust Bank, 140 S. Ct. 1385 (2019), as a ruling in her favor because the damages
she sought in the district court exceeded the Little Tucker Act limit, and also
erroneously views the Federal Circuit's January 11, 2019 decision to be a judgment
in her favor. See Amend. to Resp., ECF No. 17 at 1.

I. DISCUSSION

A, Standard of Review

Under RCFC 12(b)(1), a complaint must be dismissed when the court lacks
jurisdiction over the complaint’s subject matter. In considering a motion to dismiss
for want of subject-matter jurisdiction, the court will normally accept as true all
factual allegations made by the pleader and draw all reasonable inferences in a
light most favorable to that party. See Scheuer uv. Rhodes, 416 U.S. 232, 236 (1974);
Pixton v. B & B Plastics, Inc., 291 F.3d 1324, 1326 (Fed. Cir. 2002). If the facts
reveal any reasonable basis upon which the non-movant may prevail, dismissal is
inappropriate. See Aerolineas Argentinas v. United States, 77 F.3d 1564, 1572 (Fed.
Cir. 1996). A plaintiff has the burden of establishing the court’s jurisdiction over
her claim. See Reynolds v. Army & Air Force Exchange Service, 846 F.2d 746, 747—
48 (Fed. Cir. 1988).

Pro se litigants are normally allowed great leeway in presenting their claims.
Haines v. Kerner, 404 U.S. 519, 520-21 (1972). Although a court must afford
leniency to the plaintiff who acts in a pro se capacity, see, e.g., Castro v. United
States, 540 U.S. 375, 381-82 (2003); Estelle vu. Gamble, 429 U.S. 97, 106 (1976);
Haines, 404 U.S. at 520-21, such a party is not exempt from the requirement that
she plead facts sufficient to state a claim within the court's jurisdiction, see, e.g.,
Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995). It is incumbent on the
plaintiff to properly invoke the court’s jurisdiction by establishing either a breach of
contract by the federal government or identifying a money-mandating law which
was allegedly violated by the government. See United States v. Mitchell, 463 U.S.
206, 216-17 (1983).

Under issue preclusion, or collateral estoppel, “once an issue 1s actually and
necessarily determined by a court of competent jurisdiction, that determination is
conclusive in subsequent suits based on a different cause of action involving a party
to the prior litigation.” Montana v. United States, 440 U.S. 147, 153 (1979). When
the issue previously decided was a question of subject-matter jurisdiction, the
application of collateral estoppel would require a dismissal for lack of subject-
matter jurisdiction. See Chisolm v. United States, 82 Fed. Ci. 185, 194 (2008), affd,
298 F. App’x 957 (Fed. Cir. 2008). A plaintiff can cure a jurisdictional defect,
however, by raising additional factual or legal matters which were not considered in
the prior proceeding, and thus avoid issue preclusion. See Lowe v. United States, 79

_6-
Fed. Cl. 218, 229-30 (2007); New Jersey Inst. of Tech. v. MedJet, Inc., 47 F. App’x
921, 926 (Fed. Cir. 2002) (holding that “when claims are based on a different statute
in the [subsequent] lawsuit... issue preclusion cannot exist as to the determination
of subject matter jurisdiction’).

B. Analysis

It is not unusual for non-lawyers representing themselves, like Mrs.
Hawkins, to misunderstand the nature of our court’s jurisdiction. Regrettably, this
confusion seems to persist despite the Court’s previous rulings in Hawkins f£. 'To the
extent her new pleadings differ from those in the earlier case, matters are still not
within our subject-matter jurisdiction. First off, plaintiff seems to believe that our
court can review the determinations of other federal courts, in particular the
adverse decisions she received from the Federal Circuit, the South Carolina district
court, and the Fourth Circuit. See Compl. at 1; Amend. to Compl. at 14, 22. She,
however, is mistaken. Our court does not have jurisdiction over the actions of other
federal courts. See Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994)
(holding our court “does not have jurisdiction to review the decisions of district
courts... relating to proceedings before those courts”); Karl v. United States, 787 F.
App'x 751, 752 (Fed. Cir. 2019) ( {T]he Claims Court is without jurisdiction to
scrutinize the actions of another tribunal.”); Norington v. United States, No. 16-
1020C, 2016 WL 6879549, at *1 (Fed. Cl. Nov. 22, 2016) (holding no jurisdiction to
review decisions of federal courts of appeal).®

Next, plaintiff expressly names as defendants SunTrust Bank, SCDSS, and
the Sheriff, and extensively discusses actions taken by them. See Compl. at 1, 3-7.
But as was previously explained to Mrs. Hawkins, see Hawkins I, 2018 WL 3214048
at *8n.2, our court does not have jurisdiction to hear claims brought against
persons or entities other than the United States, see 28 U.S.C. § 1491(a)(1)
(authorizing “claim[s] against the United States”); United States vu. Sherwood, 312
U.S. 584, 588 (1941) (explaining that under our jurisdictional statutes if “relief is
sought against others than the United States the suit as to them must be ignored as
beyond the jurisdiction of the court”). Congress has not given us the power to hear
cases brought against private individuals or entities, see Sherwood, 312 U.S. at 588
(holding our predecessor “court is without jurisdiction of any suit brought against
private parties”); Mora v. United States, 118 Fed. Cl. 718, 716 (2014), or against
state and local government entities and officials, see Trevino v. United States, 657 F.
App’x 995, 998 (Fed. Cir. 2014); Anderson v. United States, 117 Fed. Cl. 330, 331
(2014). Thus, insofar as Mrs. Hawkins brings claims against these non-federal
entities, these must be dismissed as beyond our jurisdiction.

 

6 Indeed, the Federal Circuit hears appeals of cases from our court, not the other
way around. 28 U.S.C. § 1295(a)(8).

 
The more expansive range of constitutional violations that Mrs. Hawkins now
alleges---encompassing the entire Bill of Rights plus the 18th and 14th
Amendments---are leveled against the non-federal parties. See Compl. at 5-7. She
seems to allege that the United States should be indirectly hable for these
violations, contending HUD was “complicit” in failing to do its job to stop them.
Compl. at 2. But for such a theory to pose a matter within our jurisdiction, the
plaintiff must identify a money-mandating obligation on the part of the federal
government, rooted in a contract or law. See United States v. Mitchell, 463 U.S.
206, 215-18 (1983); Smith v. United States, 709 F.8d 1114, 1116 (Fed. Cir. 20138).
The only substantive statutes that Mrs. Hawkins has added to her allegations in
this proceeding were a criminal statute concerning civil rights, 18 U.S.C. § 242: a
criminal statute concerning housing discrimination, 42 U.S.C. § 3681; and a civil
rights statute which authorizes civil enforcement by the Attorney General, 34
U.S.C. § 12601 (formerly 42 U.S.C. § 14141). Amend. to Compl. at 1213.7 But
criminal laws generally are not within our jurisdiction, see Joshua, 17 F.3d at 379-
80; Stanwyck v. United States, 127 Fed. Cl. 808, 318-315 (2016); and it is well-
established that all three provisions invoked by Mrs. Hawkins are beyond our
jurisdiction, see, e.g., Clarke v. United States, No. 2010-5133, 2010 WL 4569961, at
*1_92 (Fed. Cir. Nov. 5, 2010) (holding that 18 U.S.C. § 242, 42 U.S.C. § 3631, and
former 42 U.S.C. § 14141 were not money-mandating sources of our court’s
jurisdiction); Harris v. United States, No. 16-658C, 2016 WL 6236606, at *8 (Fed.
Cl. Oct. 25, 2016), aff'd, 686 F. App'x 895 (Fed. Cir. 2017) (addressing 18 U.S.C.

§ 242 and former 42 U.S.C. § 14141); Adams v. United States, No. 07-809C, 2008
WL 4725452, at *2 (Fed. Cl. July 16, 2008) (discussing all three statutes).

The contentions of Mrs. Hawkins that HUD 1s responsible for the actions of
the non-federal entities because it failed to enforce “the rules and laws on housing,”
Amend. to Compl. at 19, or due to a contract based on the use of a HUD form, id. at
15, were matters that were previously raised by her and rejected as failing to
provide a source for our court’s jurisdiction, see Hawkins [, 2018 WL 3214048 at *2,
*5, *8. Buta party cannot relitigate an issue that has already been decided. Taylor
uv. Sturgell, 553 U.S. 880, 892 (2008). Under the doctrine of issue preclusion, a party
is prevented from successively litigating “an issue of fact or law actually litigated
and resolved in a valid court determination essential to the prior judgment,” even
when the issue recurs in the context of a different claim. New Hampshire v. Maine,
5382 U.S. 742, 748-749 (2001). This rule “prevent|s] parties from ‘getting two bites
at the apple’ through re-litigating rather than appealing a decision through the

 

7 In her opposition paper, Mrs. Hawkins also cites a federal habeas provision, 28
U.S.C. § 2255. See Pl’s Resp. at 1. But the “habeas corpus provisions ... have
nothing to do with our court.” Haddad, 2017 WL 398353 at *3; see also Ledford v.
United States, 297 F.3d 13878, 1881 (Fed. Cir. 2002) (per curiam).

 
appropriate channels.” Lowe, 79 Fed. Cl. at 227, Issue preclusion is established
through four elements:

(1) an issue is identical to the one decided in the first action;

(2) the issue was actually litigated in the first action;

(3) the resolution of the issue was essential to a final judgment in the first
action; and

(4) the party defending against issue preclusion had a full and fair
opportunity to litigate the issue in the first action.

Shell Petroleum, Inc. v. United States, 319 F.3d 1334, 18388 (red. Cir. 2003).

As the questions of our court’s jurisdiction under these two theories of Mrs.
Hawkins were decided in a previous case in our court that was brought by her, and
were bases for dismissing her case under a motion which she opposed, see
Hawkins J, 2018 WL 3214048, at *1—2, 5-8, all four of the issue preclusion
requirements are satisfied. Plaintiff has not alleged any additional details that
would cure the jurisdictional defects upon which that previous dismissal rested, see
Lowe, 79 Fed. Cl. at 229-30, and thus those matters cannot be re-litigated. And
even if the matters were considered anew, Mrs. Hawkins has still failed to plead the
elements of a valid contract with the government, see Turping v. United States, 913
F.3d 1060, 1066 (Fed. Cir. 2019) (describing how there must be some “intent by the
Government to be in privity of contract” with a party) (emphasis in original); City of
El Centro v. United States, 922 F.2d 816, 820 (Fed. Cir. 1990), and mere HUD
oversight is not enough to establish a contractual obligation on the part of the
government, even if government funds were involved, see Katz v. Cisneros, 16 F.3d
1204, 1210 (Fed. Civ. 1994). Nor has she identified any money-mandating
provisions of housing law that HUD violated, or explained how HUD’s failure to
enforce such laws could be characterized as anything other than the tort of
negligence, which is outside of our jurisdiction. See 28 U.S.C. § 1491(a)(1).

Similarly, to the extent Mrs. Hawkins’s pleadings can be construed as
attempting to reassert a Takings Clause violation by HUD, see Amend. to Compl. at
12, she has still failed to articulate any federal involvement in the foreclosure upon
her former home, and thus cannot escape the preclusive effect of the Federal
Circuit’s decision in Hawkins H, which expressly rejected her constitutional claims.
See Hawkins If, 748 F. App’x at 326-27. The other constitutional provisions raised,
mostly in passing, by Mrs. Hawkins exclusively concerned the non-federal entities,
see Compl. at 4-5, Amend. to Compl. at 15, and the claims based on them must be
dismissed for the reasons stated above. See Sherwood, 312 U.S. at 588; Trevtito, 557
F. App’x at 998.8 In addition, the Court’s prior determination that her claims

 

8 While the exact timeline of events is hard to ascertain from plaintiff’s complaint,
it is also probable that the statute of limitations has expired on all claims based on

-9-
under the Fourth, Ninth, and Fourteenth Amendments are not within our subject-
matter jurisdiction, Hawkins I, 2018 WL 8214048, at *7, which was upheld by the
Federal Circuit, see Hawkins If, 748 F. App’x at 326-27, precludes her from
repackaging those claims in this proceeding, see Montana, 440 U.S. at 153; Shell
Petroleum, 319 F.3d at 1338.

In any event, her complaint contains no allegations concerning firearms or
the quartering of soldiers, and thus cannot be found to have non-frivolously alleged
a violation of the Second or Third Amendments, see U.S. CONST. amends. II & HI,
warranting a dismissal of any claims based on those provisions for lack of subject-
matter jurisdiction, see Bell v. Hood, 327 U.S. 678, 682--83 (1946). And even if her
generic reference to the Bill of Rights were sufficient to allege violations of the
remainder of its provisions, see Compl. at 2, 5-7, these other provisions have been
found not to mandate the payment of money when violated, and thus cannot be the
basis of our court’s jurisdiction. See Featheringill v. United States, 217 Ct. Cl. 24,
32-33 (1978) (First Amendment); Mitchell, 463 U.S. 206, 218 (1983) (Fourth
Amendment); LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (Due
Process clauses of Fifth and Fourteenth Amendments, and Equal Protection Clause
of Fourteenth Amendment); Dupre v. United States, 229 Ct. Cl. 706, 706 (1981)
(Sixth Amendment); Webster v. United States, 74 Fed. Cl. 439, 444 (2006) (Seventh
Amendment); Trafny v. United States, 503 F.3d 1389, 13840 (Fed. Cir. 2007) (Hughth
Amendment); Patterson v. United States, 2006 WL 5649292 (citing Ogden v. United
States, 61 Fed. Cl. 44, 47 (2004)) (Ninth and Tenth Amendments). And finally,
Mrs. Hawkins’s references to the Thirteenth Amendment, see Compl. at 2, 5-7;
Amend. to Compl. at 18, cannot present a claim within our court’s jurisdiction, as
that provision is not money-mandating, Carter v. United States, 228 Ct. Cl. 898, 900

(1981).

To sum things up, Mis. Hawkins has failed to allege anything that is within
our court’s jurisdiction. The United States Courts of Appeals for the Fourth and the
Federal Circuits have ruled against her, and our court is not empowered to hear
appeals from those courts (or a district court). We also lack jurisdiction to hear
claims against private entities such as SunTrust Bank, or against state and local

 

the actions of SunTrust Bank, SCDSS, and the Sheriff, which appear to have been
taken more than six years before she filed this complaint. See 28 U.S.C. § 2501
(setting a six-year limit); John R. Sand & Gravel Co. v United States, 552 U.S. 130,
128 (2008); Bowen v. United States, 292 F.3d 1383, 1885 (red. Cir. 2002),

9 As the Court previously explained, Hawkins I, 2018 WL 3214048, at *8 n.3,
violations of the Fifth Amendment’s Due Process Clause only come within our
jurisdiction if they involve illegal exactions, see Aerolineas Argentinas, 77 F.3d at
1572—73, which is not the case here.

-10-
governmental entities such as the South Carolina Department of Social Services or
the Anderson County Sheriff’s Office. This Court had previously determined that
Mrs. Hawkins had not properly pled the existence of a contract with the federal
government, or the involvement of the federal government in the foreclosure upon
her home, and she has not alleged anything in this case that could alter those
conclusions. And Mrs. Hawkins has not identified any law, regulation, or
constitutional provision which requires the payment of money damages when
violated and which the federal government has allegedly violated. For the foregoing
reasons, our court lacks jurisdiction over the subject-matter of Mrs. Hawkins’s case,
and thus the government’s motion to dismiss this case, ECF No. 11, is GRANTED
pursuant to RCFC 12(b)(1).

II. CONCLUSION

While the Court understands how distressing it must be for Mrs. Hawkins to
have suffered the death of her husband and the loss of her home, Mrs. Hawkins
must understand that these are not matters that our court has the power to
address. For the reasons stated above, defendant's motion to dismiss this case for
lack of subject-matter jurisdiction, under RCFC 12(b)(1), is GRANTED. The Clerk

shall close the case.

IT IS SO ORDERED.

 

a TL